       Case 4:17-cv-07025-SBA Document 83-1 Filed 11/13/18 Page 1 of 3



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
12   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
13   Chicago, IL 60602
     Tel: (312) 977-4400
14   Fax: (312) 977-4405

15   Attorneys for Stardock Systems, Inc.

16                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA

18                                          OAKLAND DIVISION

19   STARDOCK SYSTEMS, INC.,                       Case No.: 4:17-cv-07025-SBA
20                         Plaintiff,              DECLARATION OF ROBERT A. WEIKERT IN
                                                   SUPPORT OF STARDOCK SYSTEMS, INC.’S
21              vs.                                OPPOSITION TO DEFENDANTS AND
                                                   COUNTERCLAIMANTS’ MOTION TO
22   PAUL REICHE III and ROBERT                    DISMISS COUNTS TWELVE AND THIRTEEN
     FREDERICK FORD,                               OF STARDOCK’S THIRD AMENDED
23                                                 COMPLAINT
                           Defendants.
24

25   AND RELATED COUNTERCLAIM
26

27

28     DECLARATION OF ROBERT A. WEIKERT IN SUPPORT OF STARDOCK SYSTEMS, INC.’S OPPOSITION
          TO DEFENDANTS AND COUNTERCLAIMANTS’ MOTION TO DISMISS COUNTS TWELVE AND
                       THIRTEEN OF STARDOCK’S THIRD AMENDED COMPLAINT
                                                                         Case No. 17-cv-07025-SBA
     4847-7096-7162.2
       Case 4:17-cv-07025-SBA Document 83-1 Filed 11/13/18 Page 2 of 3



 1              I, Robert A. Weikert declare:

 2              1. I am a partner at Nixon Peabody LLP, counsel of record for Plaintiff Stardock

 3   Systems, Inc. (“Stardock”). I make this declaration in support of Stardock’s Opposition to

 4   Defendants and Counterclaimants’ Motion to Dismiss Counts Twelve and Thirteen of Stardock’s

 5   Third Amended Complaint. Unless otherwise noted, I have personal knowledge of the following

 6   and, if called upon to do so, would and could testify competently to the same in a court of law.

 7              2. Attached hereto as Exhibit A is a true and correct copy of an October 25, 2018 through

 8   October 26, 2018 email exchange between me and Tiffany S. Hansen, one of the attorneys of

 9   record for Defendants and Counterclaimants (hereinafter “Counterclaimants”) in the above-
10   captioned Action.

11              3. The parties to this dispute have entered into a stipulated protective order that permits

12   either party to designate certain delineated, private and confidential documents produced as

13   “Confidential” or “Attorneys’ Eyes Only.” Per the protective order, documents so designated are

14   to be afforded agreed upon protections that precludes the use of the confidential or “AEO”

15   documents from being filed in open court. In discovery, we identified an email chain that clearly

16   demonstrated Counterclaimants’ intent to interfere with Stardock’s contractual relations and

17   economic advantage. That communication was marked “AEO” when it was produced, although

18   in our view, it did not qualify as confidential and subject to protection under the terms of the

19   stipulated protective order. Therefore, on or about October 26, 2018, Dawn Valentine from our
20   office wrote to Stephen C. Steinberg, one of Counterclaimants’ attorneys, questioning why that

21   email chain that had been produced by Counterclaimants in this Action was designated

22   “Attorney’s Eyes Only.” After receiving no response, a follow up email was sent on October 31,

23   2018 to Tiffany S. Hansen requesting a response to the original October 26, 2018 email.

24              4. On November 7, 2018, Tiffany S. Hansen finally responded to the October 26, 2018

25   email. The response was not substantive, but instead requested that the parties meet and confer

26   approximately three (3) weeks later during or following the Thanksgiving Holiday.

27                                                     -2-
      DECLARATION OF ROBERT A. WEIKERT IN SUPPORT OF STARDOCK SYSTEMS, INC.’S OPPOSITION
28       TO DEFENDANTS AND COUNTERCLAIMANTS’ MOTION TO DISMISS COUNTS TWELVE AND
                      THIRTEEN OF STARDOCK’S THIRD AMENDED COMPLAINT
                                                                              Case No. 17-cv-07025-SBA

     4847-7096-7162.2
       Case 4:17-cv-07025-SBA Document 83-1 Filed 11/13/18 Page 3 of 3



 1              5. On November 8, 2018 we responded to Tiffany S. Hansen’s email, stating that the

 2   requested meet and confer date was unacceptably late, and specifically requested that Defendants’

 3   agree to declassify the above mentioned email chain immediately, as there was no reason that the

 4   email chain should be protected under the AEO designation.

 5              6. Defendants and Counter-Claimants did not provide a substantive response, and on

 6   November 12, 2018 our office sent another email requesting that Defendants and Counter-

 7   Claimants either agree to declassify the email chain, or at the very least explain their reasoning

 8   behind the AEO designation.

 9              7. On November 12, 2018, Defendants and Counter-Claimants finally responded by
10   refusing to remove the designation.

11              8. Attached hereto as Exhibit B is a true and correct copy of a conversation pulled from a

12   Star Control chatroom in which a customer discussed requesting a refund for their purchase of

13   Stardock’s Origins game (which were produced to Defendants and Counter-Claimants during

14   discovery as Bates Number STAR000045).

15              9. Attached hereto as Exhibit C is a true and correct copy of several requests for refunds

16   from customers for their purchase of Stardock’s Origins Game (which was produced to

17   Defendants and Counter-Claimants during discovery as Bates Number STAR003142).

18              10. At this point in time, discovery is ongoing, and no depositions have been taken.

19              I declare under penalty of perjury under the laws of the United States and the State of
20   California that the foregoing is true and correct.

21                      Executed this 13th day of November 2018.

22
                                                               /s/ Robert A. Weikert
23                                                             Robert A. Weikert

24

25

26

27                                                       -3-
      DECLARATION OF ROBERT A. WEIKERT IN SUPPORT OF STARDOCK SYSTEMS, INC.’S OPPOSITION
28       TO DEFENDANTS AND COUNTERCLAIMANTS’ MOTION TO DISMISS COUNTS TWELVE AND
                      THIRTEEN OF STARDOCK’S THIRD AMENDED COMPLAINT
                                                                                Case No. 17-cv-07025-SBA

     4847-7096-7162.2
